Citation Nr: 1527115	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  13-34 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial disability rating greater than 50 percent for service-connected posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel



INTRODUCTION

The Veteran served on active duty from January 1965 to January 1968, March 1968 to February 1972, August 1973 to September 1979, and June 1981 to July 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

Subsequently, by rating decision dated in November 2013, the RO increased the Veteran's disability rating for PTSD to 50 percent disabling effective January 4, 2011.  As this increase did not represent a full grant of the benefits sought, the Veteran's appeal has not been abrogated and the matter remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

A review of the record shows that the Veteran has been unemployed since approximately 2007.  Significantly, during February 2011 and August 2013 VA psychiatric examinations, the Veteran reported that he had to quit his job as a truck driver because he experienced too many flashbacks, could not concentrate (made wrong turns), and had difficulty getting along with his supervisor.  The agency of original jurisdiction (AOJ) has not yet adjudicated a claim for a TDIU.  However, the Board finds that it properly has jurisdiction over a claim seeking entitlement to a TDIU, a claim part-and-parcel of the higher disability rating for PTSD, and the Board has included this claim on the title page.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is evidence of unemployability raised by the record during a rating appeal period, the TDIU is an element of an initial rating or increased rating).

This appeal is being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and the Virtual VA claims processing system.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Since the grant of service connection, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in areas such as work, thinking and mood due to such symptoms as depressed mood; anxiety; suspiciousness; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; flattened affect; disturbances in motivation and mood; difficulty in adapting to stressful circumstances, including work or a work like setting; and suicidal ideation without more severe manifestations that more nearly approximate total occupational and social impairment.


CONCLUSION OF LAW

The criteria for an initial disability rating disability of 70 percent, and no higher, for PTSD have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the appellant's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

With regard to the PTSD claim adjudicated below, the Board observes that the Veteran has appealed with respect to the propriety of the initially assigned rating for his PTSD from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the United States Court of Appeals for Veterans Claims held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In this case, the Veteran's claim for service connection for PTSD was granted and an initial rating was assigned in the April 2011 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required as the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's service treatment and personnel records, VA treatment records, and various private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  Therefore, the Board finds that VA's duty to assist with respect to obtaining records has been fulfilled. 
	
Additionally, the Veteran was afforded VA examinations in February 2011 and August 2013 to determine the nature and severity of his PTSD.  Neither the Veteran nor his representative has alleged that such VA examinations are inadequate for rating purposes.  The Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected PTSD as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  Moreover, neither the Veteran nor his representative has alleged that his disabilities have worsened in severity since the August 2013 VA examination.  Rather, they argue that the evidence reveals that the Veteran's disabilities have been more severe than the currently assigned ratings for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the instant case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

II.  Schedular Analysis

The Veteran seeks a higher disability rating for his service-connected PTSD.  Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

In its evaluation, the Board shall consider all information and lay and medical evidence of record. 38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran's service-connected PTSD is evaluated under the criteria of DC 9411.  See 38 C.F.R. § 4.130.  Under that code, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association  (DSM-IV). 38 C.F.R. § 4.130.  DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual. 

Under DSM-IV, GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships. 

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work). 

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b).

Evidence relevant to the current level of severity of the Veteran's PTSD includes VA examination reports dated in February 2011 and August 2013.

During the February 2011 VA contract examination, the Veteran reported that his symptoms began in 1972 as a result of "battle experiences in Vietnam. I could cope earlier when I was younger but somehow it got worse as I got older."  The Veteran described the current symptoms as "I couldn't cope with work any more.  I drove truck and my mind would go blank and that was dangerous.  Open fields reminded me of some battle experiences as I drove the truck by them.  I do not want to be around people or make friends.  I have thought about putting an end to it all.  I have difficulty with crowds.  I am suspicious of others, not knowing what their intent is.  I startle too much easily.  Up to a couple of years ago I went through the roof.  I do have rages, where I get out of control.  I lost my first wife because of that and other issues.  I have trouble sleeping and bad dreams."  The Veteran reported that the severity of the symptoms was moderate.  The above symptoms were constant, continuous or ongoing.  The Veteran indicated that the symptoms affected total daily functioning which resulted in him presently being unable to work, he lost a marriage and felt he could not go back to work.  He reported that he had had trouble sleeping for 40 years.  He also reported difficulty falling asleep and waking up startled a number of times throughout the night.  He did not have a history of violent behavior and did not indicate a history of suicide attempts.

Regarding treatment for PTSD, the Veteran reported taking Citalopram 20 milligrams as often as daily for three months with the response noted to be "minimal."  There had been no side effects.  He had not received psychotherapy for his mental condition within the past year and had not been hospitalized for psychiatric reasons.  He had not made any emergency room visits for his psychiatric problems.

Since he developed his mental condition the Veteran reported experiencing major changes in his daily activities, such as: "I do not have sex anymore, I do not shower on a schedule, I might eat one meal a day. I may or may not shave, depends on my mood."  There were also major social function changes since he developed his mental condition, for example "I just do not socialize, I just don't do it."  The Veteran reported the social function changes listed above did occur within the past year.  He stated that currently he was not working and had not worked for about three years.  He was employed as a truck driver for 25 years.  He described driving down the road and suddenly not knowing where he was or where he was going, and described flashes of past and dangerous memories as he would drive by an open field.  The Veteran contended that his unemployment was due, primarily, to the effects of a mental condition because his mind goes blank when driving or he has recollections of battle scenes when driving by an open field.

On mental status examination, the examiner noted that the Veteran was a reliable historian.  Orientation was within normal limits.  Appearance and hygiene were appropriate.  Behavior was also appropriate.  He maintained good eye contact during the examination.  Affect and mood showed anxiety and impaired impulse control.  The impaired impulse control did not affect motivation or mood.  He
presented with anxieties that were about fear of lurking danger and also about dissociation.  Communication was within normal limits.  Speech was also within normal limits.  The Veteran showed difficulty understanding complex commands. He could not follow the MSE (mental status examination) 5 step command even with a second repetition.  Panic attacks were absent.  There were signs of suspiciousness with the following examples:  He felt that others may be a danger to him, especially in these days of terrorists.  There was no report of a history of delusions.  At the time of examination, there was no delusion observed.  Hallucination history was present intermittently, including when he was driving the scenes that appeared on a field would seem real to him.  This was part and parcel of his PTSD.  At the time of examination, there was no hallucination observed. Obsessive-compulsive behavior was absent.  Thought processes were appropriate.  He was able to understand directions.  He did not have slowness of thought nor did he appear confused.  Judgment was not impaired.  Abstract thinking was normal.
Memory was impaired and mild such as forgetting names, directions or recent
events.  MSE showed recent memory below average remembers 2/3 objects after 10 minute delay.  Suicidal and homicidal ideation were absent.  

The examiner diagnosed PTSD and assigned a GAF score of 48.  Significantly, the examiner wrote that the Veteran "dissociates while driving and is a danger on the road, and he sees visions from battle fields in Vietnam in an open field as he drives by.  These experiences make it too dangerous for him to pursue his chosen field of work."  

During the August 2013 VA examination, the examiner continued a diagnosis of PTSD and assigned a GAF score of 48.  The examiner noted that the Veteran only had one mental disorder diagnosis.  Overall, the examiner noted that the Veteran's PTSD resulted in "occupational and social impairment with reduced reliability and productivity."  The examiner reviewed the claims file, including a July 2011 VA treatment record noting diagnoses of PTSD, depression NOS (not otherwise specified), alcohol abuse, and R/O (rule out) cognitive dysfunction NOS.  A GAF score of 53 was assigned.  

The Veteran reported that he had been married for 35 years.  He had been married once before for seven years but his first wife could not cope with his temper.  He had two grown children from his first marriage and two from his second marriage but he did not see them often.  The Veteran indicated that he had not worked since 2007.  He previously worked as a truck driver but quit working due to psychiatric symptoms.  He indicated that he, primarily, worked around the house and did not have any hobbies.  He had a couple of acquaintances, other Vietnam veterans, but he did not see them often.  

The Veteran continued to take psychiatric medications as needed but was not in mental health counseling at the time.  He indicated that counseling made him more aggravated and angry.  He continued to be easily angered and irritable.  He denied violence and indicated that he "stops himself before he gets that far."  He no longer likes to drive his car as he gets too upset in the traffic.  He continued to have difficulties getting along with others.  He avoided going to public places, such as stores, and could not tolerate crowds.  He was suspicious of others and their motives.  He had scanned for trouble and potential threats.  He was avoidant of fireworks celebrations.  He continued to experience flashbacks from anything that reminded him of being in Vietnam, particularly, sounds of helicopters will trigger him.  He also continued to have difficulty sleeping at night.  He indicated that he would only get a few hours of sleep at night with only slight improvement when he took medication to assist with sleeping.  He continued to have bad dreams from combat situations.  He had intrusive memories of those who were wounded or killed and could not get them out of his mind.  He could not watch a war movie and could not tolerate fireworks displays.  He was jumpy to sudden moves or someone coming up behind him.  He reported a poor appetite and indicated that he ate only one meal each day.  He had lost a few pounds the past few months.  He was "quite estranged from others" and was "reclusive avoiding contact with people."  His affect appeared flattened and his mood was mildly depressed.  He stated that he felt useless but also knew that his wife needed him to be around.  He denied being suicidal and said that he did not feel worried but he did report panic episodes.  His thought processes were logical and coherent.  He complained of a poor memory and difficulty with concentration.  He indicated that he forgets what he reads and also forgets details of conversations and recent events.  

The examiner noted the following symptoms:  depressed mood, suspiciousness, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances including work or a work like setting.  The Veteran also exhibited anger and irritability.  

Also, of record are VA treatment records dated through July 2011.  Notably, in a December 2010 VA treatment record, the Veteran sought psychiatric treatment, was diagnosed with PTSD, and assigned a GAF score of 55.  The Veteran reported that he had been unemployed for the past three years.  On mental status examination the Veteran was alert, attentive, cooperative, and was groomed appropriately.  Affect was congruent with mood, mood was anxious and dysphoric.  Speech was of normal rate and rhythm and he was organized as well as goal directed.  There were no hallucinations or delusions.  Thought processes were organized and without impairment.  Both insight and judgment were fair.  In an April 2011 VA treatment record, the Veteran was diagnosed with PTSD, depression NOS, alcohol abuse, and R/O cognitive dysfunction NOS.  A GAF score of 53 was assigned.  

After a careful review of the objective medical evidence, the Board finds that the evidence supports a grant of an initial 70 percent disability evaluation for the Veteran's PTSD, effective from the date of the grant of service connection.  The evidence clearly shows the Veteran to be severely disabled as a result of his service-connected PTSD.  He was shown to have occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking and mood due to symptoms including; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); difficulty in adapting to stressful circumstances (including work or a work-like setting); and difficulty establishing and maintaining effective relationships.

Although a 70 percent evaluation has been granted for PTSD, the Board finds that the evidence does not show the symptomatology required for a 100 percent rating under the rating schedule.  The Veteran has not manifested gross impairment of thought processes or communication, or delusions, which are listed as examples of the type, extent, and severity of symptoms warranting a 100 percent schedular rating.  There is no lay or medical description of significant impairment of thought process other than occasional suicidal thoughts without intent.  Examiners conducting the Veteran's mental status evaluations have consistently described no thought content abnormalities.  His communication impairment is limited to flattened affect.  Overall, the Board finds that the Veteran has not manifested gross impairment of thought processes or communication, or "persistent delusions." 

Another factor listed as an example supporting a 100 percent rating is grossly inappropriate behavior, or being a persistent danger of hurting self or others.  Significantly, during the August 2013 VA examination, the Veteran denied violence and indicated that he "stops himself before he gets that far."  He has demonstrated the capability for self-care.  There have been no reported episodes of agitation or disorientation wherein he was a threat to himself.  Overall, the Board finds that the Veteran has not manifested a "persistent" threat to himself or others as contemplated by the criteria for a 100 percent rating under DC 9411.

The Board also finds no lay or medical evidence suggesting that the Veteran's psychiatric disability has precluded him from performing activities of daily living, including the maintenance of minimal personal hygiene.  The mental status examinations consistently described the Veteran as well-groomed.  Indeed, the Veteran indicated that he did not shower on a schedule, and he may or may not shave but he is shown to otherwise be capable of maintenance of minimal personal hygiene.  Moreover, a 70 percent evaluation contemplates neglect of personal appearance and hygiene.  

With respect to orientation, there is no lay or medical evidence of disorientation to time or place which is an example supporting a 100 percent rating under DC 9411.

The Veteran has been described as having mild memory and motivation problems.  However, there is no lay or medical evidence that the Veteran's psychiatric status is or has been so severe at any point pertinent to this appeal that he has demonstrated memory loss for names of close relatives, his occupational status or his own name which is another example supporting a 100 percent rating under DC 9411.

The Board has also considered the GAF scores assigned during the time period, which range from 48 to 55.  The Veteran's GAF scores reflect no more than serious symptoms with some residual occupational and social capacity, which is not consistent with a finding of "total" occupational and social impairment required for a 100 percent schedular rating under DC 9411 for evaluating psychiatric disorders other than eating disorders.

As required by Mauerhan, the Board has looked at all the factors and evidence identified above to determine whether the Veteran has met or more closely approximated the criteria for a maximum 100 percent rating at any time pertinent to this appeal.  However, when considering the overall evaluation of the examples which may support the 100 percent rating, the frequency, duration and severity of symptoms, the Veteran's capacity for adjustment, and the examiner's assessments of the Veteran's overall psychological, social and occupational functioning (GAF scores), the Board must conclude that the Veteran's PTSD has not met or more closely approximated the criteria for a 100 percent rating at any relevant time. 

In this respect, the Veteran, even at his worst, describes maintaining his family relationships.  The Veteran can efficiently converse with the VA examiners, and can generally manage his daily activities on his own.  He is not psychotic or out of touch with reality.  Overall, his PTSD is not shown to manifest the type, extent and severity of symptoms demonstrating "total occupational and social impairment" within the meaning of the rating schedule at any point pertinent to this appeal. 

In so holding, the Board has generally found the statements and testimony of the Veteran to be truthful and credible evidence in support of this claim, which has been relied upon in awarding further compensation.  However, even when taking into account this testimony, the Board finds that the criteria for a rating greater than 70 percent have not been met at any time pertinent to this appeal.  To the extent that the descriptions provided by the Veteran can be construed as supporting a higher rating still, the Board places greater probative weight to the clinical findings of the VA physicians who have greater expertise and training than the Veteran in evaluating the extent and severity of a psychiatric disability.  There is no doubt of material fact to be resolved in his favor.  38 U.S.C.A. § 5107(b).  As such, an initial rating of 70 percent, and no higher, is warranted.  

III.  Extraschedular Consideration

The Board has also contemplated whether the case should be referred for consideration of an extra-schedular rating.   An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 
	
In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board is aware of the Veteran's complaints as to the effects of his service-connected PTSD has had on his activities of work and daily living.  In the Board's opinion, all aspects of this disability are adequately encompassed in the assigned schedular rating.  As instructed in Mauerhan, the Board has considered all of the Veteran's reported psychiatric symptomatology in the assigned schedular rating.  

The Veteran's service-connected PTSD is manifested by signs and symptoms that address the level of social and occupational impairment and include some of the typical symptoms contemplated by the rating schedule.  A higher rating of 100 percent rating is available for more severe levels of impairment.  The Board finds that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested primarily by depressed mood, anxiety, chronic sleep impairment, and difficulty in establishing and maintaining effective work and social relationships.  In short, there is nothing exceptional or unusual about the Veteran's PTSD disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet.App. at 115.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with the service-connected disability addressed above.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating for the service-connected PTSD is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

Additionally, the Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  In this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

An initial disability rating of 70 percent, and no higher, for PTSD is granted subject to statutory and regulatory provisions governing the payment of monetary benefits.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

With regard to the Veteran's claim for entitlement to a TDIU, the Board notes that given the Board's award of a 70 percent disability rating for the Veteran's service-connected PTSD he is now eligible for schedular TDIU consideration.  38 C.F.R. § 4.16(a).  As indicated in the Introduction, the issue of entitlement to a TDIU is considered part and parcel of the Veteran's increased rating claim.  See Rice, supra.  The Board, however, finds that this issue should be considered by the RO/AMC in the first instance.  Also, on remand, the Veteran should be provided VCAA notice regarding the information and evidence necessary to substantiate a TDIU, and be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with proper VCAA notice regarding the evidence and information necessary to substantiate a TDIU claim.  He should also be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  
	
2. After completing the above, the Veteran's TDIU claim should be adjudicated based on the entirety of the evidence.  If the claim is denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


